Order entered November 29, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01393-CR
                                   No. 05-16-01394-CR
                                   No. 05-16-01395-CR
                                   No. 05-16-01396-CR

                    ANTHONY MAURICE HUMPHREY, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
      Trial Court Cause Nos. F15-54229-L, F15-56573-L, F15-71388-L, F15-71389-L

                                        ORDER
       Based on the Court’s opinion of this date, we GRANT the July 10, 2017 motion of

Nanette Hendrickson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Nanette Hendrickson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Anthony Maurice Humphrey, TDCJ No. 02103532, Middleton Unit, 13055 FM 3522, Abilene,

Texas, 79601.

                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE